15‐928 
        Aman v. Lynch 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER  
                                        
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 15th day of March, two thousand sixteen. 
                                          
        PRESENT:  PIERRE N. LEVAL, 
                     RICHARD C. WESLEY,  
                                  Circuit Judges, 
                     BRENDA K. SANNES, 
                                  District Judge.* 
         
        ____________________________________________  
         
        LUIS NAPOLEON AMAN, VASYLYNA AMAN, 
         
                                  Petitioners, 
         
                     ‐v.‐                                       15‐928 
         
        LORETTA E. LYNCH, United States Attorney General, 
         
                                  Respondent. 


         The Honorable Brenda K. Sannes, of the United States District Court for the Northern 
        *

        District of New York, sitting by designation. 
                                                             1 
         
____________________________________________  
 
FOR PETITIONER:       H. RAYMOND FASANO, Youman, Madeo & Fasano, 
                      LLP, New York, NY. 
 
FOR RESPONDENT:  BENJAMIN C. MIZER, Principal Deputy Assistant 
                      Attorney General (Ernesto H. Molina, Jr., Deputy 
                      Director, Drew C. Brinkman, Trial Attorney, on the brief), 
                      Office of Immigration Litigation, United States 
                      Department of Justice, Washington, DC. 
 
      UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED 

AND DECREED that the petition for review is DENIED. 

       Petitioners Luis Napoleon Aman (“Aman”) and Vasylyna Aman seek 

review of a March 12, 2015, decision of the BIA affirming a February 12, 2013, 

decision of an Immigration Judge (“IJ”) denying Aman’s application for 

adjustment of status under 8 U.S.C. § 1255(i).   In re Luis Napoleon Aman, Vasylyna 

Aman, Nos. A099 764 312, A089 176 437 (B.I.A. Mar. 12, 2015), aff’g Nos. A099 764 

312, A089 176 437 (Immig. Ct. N.Y. City Feb. 12, 2013).  We assume the parties’ 

familiarity with the underlying facts and procedural history in this case. 

       We review the IJ’s opinion as modified by the BIA.  Xue Hong Yang v. U.S. 

Dep’t  of  Justice,  426  F.3d  520,  522  (2d  Cir.  2005).    Accordingly,  we  address  only 




                                               2 
 
whether Aman is precluded from adjustment because he was not a beneficiary of 

a labor certification until after April 30, 2001.  

       Unlawful  residence  in  the  United  States  generally  renders  an  immigrant 

ineligible for an adjustment of status.  See 8 U.S.C. § 1255(c).  Congress created a 

limited exception to this rule for: 

       [A]n alien . . . who is the beneficiary (including a spouse or child of 
       the  principal  alien,  if  eligible  to  receive  a  visa  under section 
       1153(d) of  this  title)  of  .  .  .  an  application  for  a  labor  certification 
       under section 1182(a)(5)(A) of this title that was filed pursuant to the 
       regulations of the Secretary of Labor on or before [April 30, 2001]. 
        
Id. § 1255(i)(1)(B)(ii).  Under this so‐called “grandfathering exception,” therefore, 

an  alien  who  was  the  beneficiary  of  a  labor  certification  filed  before  April  30, 

2001,  can  adjust  status.    Id.    In  8  C.F.R.  § 245.10(j),  the  Attorney  General 

interpreted  “beneficiary”  in  8  U.S.C.  §  1255(i)  to  exclude  aliens  substituted  as  a 

beneficiary  after  April  30,  2001  on  an  application  for  labor  certification  filed 

before  April  30,  2001.    Thus,  under  8  C.F.R.  § 245.10(j),  the  only  unlawfully 

present  aliens  who  may  adjust  status  under  this  exception  are  beneficiaries 

actually named on labor certifications as of that date.   

       Aman’s  sole  argument  on  appeal  is  that  8  C.F.R.  §  245.10(j)  is  an 

impermissible  construction  of  8  U.S.C.  §  1255(i)(1)(B)(ii).    This  Court,  however, 



                                              3 
 
has  upheld  the  Attorney  General’s  interpretation  of  8  U.S.C.  §  1255(i)(1)(B)(ii).  

Kar Onn Lee v. Holder, 701 F.3d 931, 936–38 (2d Cir. 2012).  The labor certification 

forming the basis of Aman’s approved visa petition was filed by April 30, 2001, 

but he was substituted as the beneficiary in 2006.  Therefore, Aman is ineligible 

to adjust status.   

       For the foregoing reasons, the petition for review is DENIED.   

                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            




                                               4